Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), rendered October 2, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in denying his application to recall a prosecution witness as part of his direct case. Although a defendant has a fundamental right to call witnesses on his own behalf (see People v Palmer, 272 AD2d 891; People v Arroyo, 162 AD2d 337, 339, affd 77 NY2d 947; People v Lloyde, 106 AD2d 405), where, as here, the record demonstrates that the defendant had a full and fair opportunity to re-cross-examine the witness following the People’s redirect, the application was properly denied (see People v Gonzalez, 254 AD2d 5; People v Taylor, 231 AD2d 945).
Moreover, the prosecutor’s summation did not “demonstrate a persistent, egregious course of conduct that was deliberate and reprehensible” (People v Rudolph, 161 AD2d 115, 116), and the court issued curative instructions after each statement to which there was an objection, thereby dispelling any alleged prejudice (see People v Rivera, 142 AD2d 614, 615; People v West, 137 AD2d 855, 857, affd 72 NY2d 941). In any event, in light of the overwhelming evidence of the defendant’s guilt, any errors were harmless (see People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Feuerstein, J.P., O’Brien, Luciano and Townes, JJ., concur.